Citation Nr: 1124058	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-39 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to February 1971.

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of service connection for ischemic heart disease has been raised by the record, and the claim is referred to an Agency of Original Jurisdiction. 


FINDINGS OF FACT

1. Chloracne is not shown since service or currently. 

2. Peripheral neuropathy of the lower extremities is not shown since service or currently.


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2006 and in July 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  





The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the effective date of the claim and the degree of disability assignable).  

To the extent the VCAA notice omitted the provisions for the effective date of the claim and the degree of disability assignable, the VCAA notice was deficient.  In the absence of evidence of current disability, no effective date or disability rating can be assigned as a matter of law, and the Veteran has not been prejudiced by the omission.

To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated as evidenced by the supplemental statements of the case, issued in March 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  








Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service records and VA records.  

In determining whether the duty to assist requires a VA medical examination or VA medical opinion, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record overwhelmingly demonstrates that the Veteran does not have chloracne or peripheral neuropathy during service or since service.  For this reason, a VA examination or opinion is not needed to decide the claims. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 




Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military service, certain listed diseases, to include chloracne and subacute peripheral neuropathy, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The presumptive period for the listed conditions is any time after service, except that certain diseases such as acute and subacute peripheral neuropathy have a presumptive period of one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e). 

The provisions of 38 U.S.C.A. § 1116 have been extended to Veterans who served in Korea near the DMZ in units of the 2nd and 7th Infantry Division and certain support units, such as the 13th Engineer Combat Battalion, from April 1, 1968, to August 31, 1971. 38 C.F.R. § 3.309(e) (as amended 76 Fed. Reg. 4,245 (Jan. 25, 2011).

The record shows that the Veteran served in Korea in May 1968 with the 13th Engineer Battalion and in Republic of Vietnam from June 1969 to February 1971, and it is presumed that he was exposed to Agent Orange.  

Facts

The Veteran's service treatment records are negative for a skin disease or for acute or subacute peripheral neuropathy.  On separation examination, the skin and neurologoical evaluations were normal.  

After service, on VA examination in September 2000, the only skin findings were tinea pedis and onychomycosis.  On VA examination in April 2002, tinea pedis only was noted. 

Private records show that August 1977 the neurological examination was normal.  On VA examination in September 2000, the Veteran's gait was normal and gross neurological examination was nonfocal.  On VA examination in April 2002, the Veteran's gait was normal.  There was no complaint or finding of peripheral neuropathy.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of chloracne or peripheral neuropathy, neither condition was affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

As neither chloracne nor peripheral neuropathy was noted in service, as there is no competent evidence either contemporaneous with or after service that symptoms of chloracne or peripheral neuropathy were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).




38 C.F.R. § 3.303(d) (First Diagnosed after Service)

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Although the Veteran is competent to describe a symptoms, neither chloracne nor peripheral neuropathy is a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of either condition is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claims. See Savage at 498  (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).






Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of either chloracne or peripheral neuropathy cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the conditions are not simple medical conditions that the Veteran is competent to identify. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of the claimed disabilities.

Where, as here, there is a question of the presence or a diagnosis of a disability, not capable of lay observation by case law, and the conditions are not simple medication conditions under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence or diagnosis of the claimed disabilities in service or since service, the Veteran's lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claims.

As for the Veteran describing a contemporaneous medical diagnosis and as for symptoms described by the Veteran that later support a diagnosis by a medical professional, after service, there is no evidence that a health-care professional has diagnosed either chloracne or peripheral neuropathy.

As a diagnosis of chloracne or peripheral neuropathy has not been established by competent evidence, there can be no valid claims of service connection absent proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).




Without competent evidence of any current disability, the Board need not reach the question of presumptive service connection due to exposure to Agent Orange under 38 U.S.C.A. § 1116 or whether the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

As the preponderance of the evidence is against the claims of service connection, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for chloracne, claimed as due to exposure to Agent Orange, is denied.

Service connection for peripheral neuropathy of the lower extremities, claimed as due to exposure to Agent Orange, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


